Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps recite inventions including plural abstract ideas.  The inventions include a merchant requesting user data when a user is within a predetermined distance of the merchant, detecting when the user is within the distance, and requesting from a server authorization to complete a transaction. That is to say, merchants have long requested user data when users walk into their establishments, such as identification, pin numbers, phone numbers, etc., and requested authorization from an issuer, as part of most credit card transactions.  These are long standing commercial practices.  Merchants have long tracked transactions stemming from their devices (kept a register or ledger), determined consumer patterns from historical transaction records, such as recurring transactions, presented customer’s with templates/overlays to aid in fulfillment, received consumer defined rules/limitations for approving transaction, and extending a subsequent offer to the consumer tailored thereto.  As such, multiple abstract ideas are included in the claims, under Alice Corporation.  
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure: a merchant device, BLE, etc.) merely add See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  The claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
As per Step 2B, the extraneous claim limitations of the independent and dependent claims have been considered, individually and as a whole, but do not amount to significantly more than the abstract idea itself.  The extraneous elements offered by the claims (e.g., an electronic Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed.Cir.2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.06, wherein the italicized tasks are particularly germane to the instant invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 


Claims 1-3, 6-10, 13-17, and 20 are rejected under § 103 as being unpatentable over 2008/0300973 to DeWitt et al., in view of US 2010/0121767 to Coulter et al., and further in view of 2015/0310417 to Syed.
With respect to Claims 1, 8, and 15, DeWitt teaches a non-transitory computer readable medium ([0063], non-volatile memory), a method (FIG. 2), an apparatus, comprising: a processor (FIG. 1, ROS); and a non-transitory memory storing instructions (FIG. 1) which, when executed by the processor, causes the processor to: track a plurality of transaction authorization requests from a plurality of merchant computing devices ([0016];[0050], track), wherein the transaction authorization requests are associated with at least one of a user account or a user computing device (Dewitt teaches both, FIG. 1, 102; [0050], consumer); determine a transaction pattern based on the plurality of transaction authorization requests ([0029-31];[0050], trends); instruct a user computing device to generate a user computer interface, wherein the user computer interface comprises data associated with the transaction pattern ([0023];[0044];[0046]; [0053], interface with select merchants teaches “associated with a pattern”); prompt, via the user computer interface, a user to define a user-defined transaction rule associated with the transaction pattern ([0038-39];[0049], rule; [0053]); receive, via the user computer interface, the user-defined transaction rule ([0052]), wherein the user-defined transaction rule represents a user authorization to automatically approve a new transaction associated with the transaction pattern 
While teaching merchant established transaction rules particular to a customer, Dewitt fails to expressly teach receiving, “via the customer computer interface, the customer-defined transaction rule, wherein the customer-defined transaction rule represents a customer authorization to automatically approve a new transaction associated with the transaction pattern,” and “approve the new transaction in response to the authorization request based on the customer-defined transaction rule.”  Coulter teaches these limitations (see, e.g., [0033])  Coulter discusses the need for consumers to avoid loses from e.g., fraudulent or erroneous transactions. [0003] It would have been obvious to one of ordinary skill in the art to modify Dewitt to include consumer defined rules for automatic approval, as a method of reducting erroneous and fraudulent transactions.
DeWitt fails to expressly teach wherein the authorization request has been generated based on Bluetooth Low Energy (BLE) communication between the merchant device and the user computing device.  Syed however, teaches using BLE to request authorization to spend with a merchant device. ([0026]).  Dewitt fails, but Syed teaches receive, via a wireless location detection device, a notification that the customer mobile computing device is at a location of the merchant, wherein the wireless location detection device is integrated into the customer mobile c
With respect to Claims 2, 9, and 16, DeWitt teaches storing the transaction data and the identifier as user data associated with the user account in a ledger in association with at least one of the user account or the user computing device ([0031]); supplement the user data in the ledger with additional stock keeping units (SKUs) associated with a previous transaction of the user account with a second merchant and user spend history in association with at least one of the user account or the user computing device ([0017]; FIG. 1); receive from the merchant device, a request for the user data in association with at least one of the user account or the user computing device; and provide to the merchant device, at least a portion of the user data from the ledger including at least one of the additional SKUs, in response to the request for the user data from the merchant device, wherein the additional purchase offer is further based on the previous transaction with the second merchant ([0017]; FIG. 1; claim 25 therein).
With respect to Claims 3, 10, and 17, DeWitt teaches wherein the transaction data includes merchant, date, time, location, and purchase amount associated with the transaction. ([0020];[0046]; [0057])
With respect to Claims 6, 13, and 20, DeWitt teaches recording in real-time, a debit to the ledger for the user account used for the transaction, in response to the approving the transaction; and record in real-time, a credit to the ledger for the merchant device used for the transaction, in 
With respect to Claim 7, and 14, DeWitt teaches wherein the ledger is stored in a database with user preferences and the user account as a key.  ([0041], code, keywords are equivalent to a key)

Claim 4, 5, 11, 12, 18, and 19 are rejected under § 103 as being unpatentable over DeWitt, in view of Coulter, in view of Syed, and further in view of 2010/0301113 to Bohn et al.
With respect to Claims 4, 11, and 18, DeWitt, Coulter, and Syed fail to expressly teach wherein the instructions further causes the processor to: supplement the user data in the ledger with user name, user image, and user demographics.  Bohn teaches a demographics module that captures and updates user name, user image and user demographics for a consumer.  Bohn talks about the benefits offered by its invention in providing an account to a consumer. [0043] it would have been obvious to one of ordinary skill in the art to include demographics as taught by Bohn so as to provide a complete account to the consumer.
With respect to Claims 5, 12 and 19, DeWitt teaches wherein the ledger is centralized for merchant accounts and user accounts (FIG. 1, ROS, and S), but fails to expressly teach wherein the ledger is stored in a distributed database.  Bohn teaches the use of distributed computing environments. [0113-14]  Under the same rationale as Claim 4, it would have been obvious to one of ordinary skill in the art to modify DeWitt to include this limitation as taught by Bohn.

Response to remarks
Applicants remarks submitted on 11/23/2021 have been considered, but are not persuasive where objections/rejections are maintained.  It is noted that the claims are unamended in the response after final/RCE.  
As per § 101, the rejection remains, as the claims continue to include the applied abstract ideas, including determination of presence in a merchant location, which supplant prior human brain and sensory activity, and automate prior consumer/merchant engagement.  The generic computing technology employed fails to effect a practical application of the abstract ideas by themselves.  The receiving notice of proximity and being configured to broadcast a BLE beacon fails to offer an innovative concept by itself.  The claims do not recite an innovative concept (e.g., a new method step, method of data collection, communication, etc.), but instead, each limitation has real world analogy to human consumer/merchant prior practice.  As per the prior art rejections, Coulter has been added to teach a consumer specified rule that effects automatic approval or authority to execute a transaction.  Applicant’s traversal of the combining of Syed and Dewitt is not persuasive; the BLE beacon communication is a method of achieving the communication described in Dewitt.  As such, there is clear motivation to combine a reference that provides a method of communicating the information disclosed in the primary reference.  The references in combination would have taught one of ordinary skill in the art each and every limitation of the claims.  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a cited embodiment in a prior art reference is to be applied to a respective claim(s), and that pinpoint citations are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).  As such, the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/Examiner, Art Unit 3696